UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02968-99 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of July 31, 2014 Market Value Shares ($000) Common Stocks (94.9%) 1 Australia (1.2%) QBE Insurance Group Ltd. 5,373,537 54,314 BHP Billiton Ltd. 1,440,637 51,153 Belgium (1.0%) Anheuser-Busch InBev NV 772,743 83,405 Brazil (2.8%) BB Seguridade Participacoes SA 4,788,700 69,865 Cielo SA 2,839,504 51,940 Estacio Participacoes SA 3,874,400 48,072 Cia de Saneamento Basico do Estado de Sao Paulo 4,040,600 35,780 Petroleo Brasileiro SA ADR Type A 983,300 16,539 * PDG Realty SA Empreendimentos e Participacoes 21,893,800 13,993 Petroleo Brasileiro SA ADR 327,600 5,222 China (2.9%) China Shenhua Energy Co. Ltd. 28,281,500 83,159 ^ Anhui Conch Cement Co. Ltd. 11,858,500 44,366 * Baidu Inc. ADR 193,960 41,905 China Mobile Ltd. 3,238,500 35,386 China Machinery Engineering Corp. 19,693,000 11,947 Industrial & Commercial Bank of China Ltd. 17,298,000 11,797 China Construction Bank Corp. 15,052,000 11,517 Dongyue Group Ltd. 12,444,000 5,691 Denmark (2.1%) Novo Nordisk A/S Class B 1,793,090 82,540 ^ TDC A/S 6,398,383 64,548 Carlsberg A/S Class B 263,397 25,201 DSV A/S 318,300 10,052 Finland (0.6%) Sampo Oyj Class A 987,587 49,059 France (4.0%) BNP Paribas SA 1,107,068 73,459 Sanofi 553,493 58,112 ArcelorMittal 3,202,278 48,627 Schneider Electric SE 481,214 40,787 Valeo SA 306,028 36,668 Airbus Group NV 553,442 32,111 Total SA 425,956 27,472 GDF Suez 869,200 22,412 Germany (6.7%) SAP SE 1,472,936 115,762 Bayer AG 589,060 77,702 Fresenius Medical Care AG & Co. KGaA 1,019,253 70,653 Bayerische Motoren Werke AG 553,077 65,883 Volkswagen AG Preference Shares 270,846 62,902 Siemens AG 313,845 38,759 * Metro AG 1,034,972 37,296 BASF SE 275,761 28,540 RWE AG 640,802 25,727 Allianz SE 129,292 21,526 HeidelbergCement AG 251,877 18,684 Software AG 271,295 6,787 Greece (0.2%) * Piraeus Bank SA 7,675,851 16,127 Hong Kong (4.0%) Swire Pacific Ltd. Class A 7,817,850 100,656 Hutchison Whampoa Ltd. 5,838,000 79,195 Li & Fung Ltd. 43,624,000 58,113 Sands China Ltd. 5,995,800 44,019 Cheung Kong Holdings Ltd. 1,292,000 24,961 Esprit Holdings Ltd. 8,372,934 13,101 * Global Brands Group Holding Ltd. 43,624,000 11,427 Jardine Matheson Holdings Ltd. 136,780 8,164 India (0.6%) Infosys Ltd. ADR 991,734 54,367 Indonesia (0.5%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,001,969 44,998 Ireland (0.4%) * Ryanair Holdings plc ADR 676,805 35,864 Israel (0.8%) Teva Pharmaceutical Industries Ltd. ADR 1,344,935 71,954 Italy (2.9%) Eni SPA 3,987,407 101,464 Intesa Sanpaolo SPA (Registered) 23,369,772 69,400 Atlantia SPA 1,496,635 39,611 Mediolanum SPA 4,361,357 33,147 Japan (22.1%) Sumitomo Mitsui Financial Group Inc. 3,647,200 148,676 KDDI Corp. 2,449,600 140,810 Japan Tobacco Inc. 3,893,300 136,918 Omron Corp. 2,189,200 97,097 Panasonic Corp. 7,365,300 91,834 Sumitomo Mitsui Trust Holdings Inc. 21,056,000 91,630 Bridgestone Corp. 2,169,400 78,294 East Japan Railway Co. 941,200 75,397 Mitsubishi Corp. 3,537,200 74,535 Toyota Motor Corp. 1,254,900 74,089 Sumitomo Electric Industries Ltd. 4,439,000 65,065 Honda Motor Co. Ltd. 1,837,700 63,972 Seven & I Holdings Co. Ltd. 1,528,683 63,617 Daihatsu Motor Co. Ltd. 3,545,200 62,928 Daiwa House Industry Co. Ltd. 2,974,000 60,370 Toshiba Corp. 13,536,000 60,204 Dai Nippon Printing Co. Ltd. 5,866,000 60,175 Nissan Motor Co. Ltd. 5,593,300 54,873 ^ Yamada Denki Co. Ltd. 14,396,800 51,098 Makita Corp. 850,500 50,305 Yamato Kogyo Co. Ltd. 1,339,300 43,534 Daikin Industries Ltd. 596,500 40,967 SoftBank Corp. 561,600 40,372 Isuzu Motors Ltd. 5,327,000 36,973 Komatsu Ltd. 1,272,100 28,212 Ryohin Keikaku Co. Ltd. 230,700 27,843 Miraca Holdings Inc. 452,600 20,946 ^ Dena Co. Ltd. 929,300 11,985 Lintec Corp. 569,400 11,617 Nexon Co. Ltd. 1,187,500 11,457 Nintendo Co. Ltd. 82,000 9,109 Netherlands (1.6%) Heineken NV 876,630 61,580 Unilever NV 1,428,277 58,783 Akzo Nobel NV 256,503 18,474 Norway (0.4%) Petroleum Geo-Services ASA 2,025,162 17,202 TGS Nopec Geophysical Co. ASA 602,893 17,099 Philippines (0.5%) Alliance Global Group Inc. 73,103,700 43,908 Russia (2.2%) Gazprom OAO ADR 12,977,363 94,692 Mobile Telesystems OJSC ADR 1,751,347 31,401 Sberbank of Russia 9,657,936 19,758 * Lenta Ltd. GDR 1,498,074 18,289 * X5 Retail Group NV GDR 573,992 11,017 Sberbank of Russia ADR 1,152,196 9,558 Singapore (1.5%) DBS Group Holdings Ltd. 4,684,000 68,243 Genting Singapore plc 58,872,000 62,775 South Africa (1.0%) Mediclinic International Ltd. 4,541,733 36,142 Mr Price Group Ltd. 1,372,195 25,916 Nampak Ltd. 6,282,374 23,860 South Korea (3.5%) Samsung Electronics Co. Ltd. 119,439 154,580 E-Mart Co. Ltd. 253,606 56,946 Hyundai Mobis 103,434 30,898 Hyundai Home Shopping Network Corp. 141,604 22,782 Hana Financial Group Inc. 470,830 18,962 SK Innovation Co. Ltd. 142,413 14,185 Spain (0.8%) * Banco Santander SA 3,173,370 31,884 Red Electrica Corp. SA 326,060 28,018 Banco Bilbao Vizcaya Argentaria SA 841,301 10,342 Sweden (1.5%) Swedbank AB Class A 2,152,653 55,146 Assa Abloy AB Class B 1,023,890 50,309 Getinge AB 652,595 15,963 ^ Oriflame Cosmetics SA 466,439 10,099 Switzerland (6.1%) Novartis AG 2,253,198 196,025 Roche Holding AG 234,346 68,009 ABB Ltd. 2,756,144 63,385 Credit Suisse Group AG 1,835,579 49,795 Julius Baer Group Ltd. 924,976 39,239 * Cie Financiere Richemont SA 386,381 36,665 Holcim Ltd. 354,333 28,353 Swatch Group AG (Bearer) 49,612 26,457 GAM Holding AG 577,710 10,458 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,565,704 90,472 Wistron Corp. 109,047 104 Thailand (1.3%) Bangkok Bank PCL 13,166,800 79,647 Kasikornbank PCL (Foreign) 4,325,600 28,344 Turkey (1.3%) * Turkcell Iletisim Hizmetleri AS 6,895,597 45,092 Turkiye Halk Bankasi AS 5,980,422 45,030 KOC Holding AS 4,687,628 24,597 United Kingdom (18.3%) ^ Royal Dutch Shell plc Class A 3,489,928 143,515 Prudential plc 4,799,640 110,315 * Royal Bank of Scotland Group plc 18,165,550 108,275 BG Group plc 4,827,873 95,202 AstraZeneca plc 1,227,908 89,658 British American Tobacco plc 1,212,581 71,036 Vodafone Group plc 19,784,694 65,885 WPP plc 3,300,998 65,712 * Lloyds Banking Group plc 51,893,211 64,694 Carnival plc 1,779,082 64,088 HSBC Holdings plc 5,877,471 63,012 Unilever plc 1,376,878 59,490 Barclays plc 14,657,379 55,562 Rolls-Royce Holdings plc 3,033,401 52,952 Serco Group plc 8,244,254 50,311 Tesco plc 11,176,121 48,490 Rexam plc 5,714,247 48,171 * Informa plc 5,760,883 47,270 Signet Jewelers Ltd. 385,653 39,525 * RSA Insurance Group plc 5,082,207 39,291 Wolseley plc 706,258 36,769 Ashtead Group plc 2,216,327 33,246 Associated British Foods plc 698,960 32,720 BP plc ADR 626,982 30,703 Petrofac Ltd. 1,008,993 18,594 WM Morrison Supermarkets plc 5,042,342 14,312 Ladbrokes plc 4,620,244 10,250 Inchcape plc 21,654 234 United States (1.0%) Ensco plc Class A 815,300 41,295 * Ultra Petroleum Corp. 1,045,105 23,954 * Weatherford International plc 878,000 19,641 Total Common Stocks (Cost $7,181,466) Coupon Temporary Cash Investments (6.9%) 1 Money Market Fund (6.7%) 2,3 Vanguard Market Liquidity Fund 0.118% 572,733,000 572,733 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4 Federal Home Loan Bank Discount Notes 0.053% 8/1/14 8,000 8,000 4,5 Federal Home Loan Bank Discount Notes 0.080% 9/24/14 7,600 7,600 5,6 Freddie Mac Discount Notes 0.090% 8/13/14 2,000 2,000 Total Temporary Cash Investments (Cost $590,333) Total Investments (101.8%) (Cost $7,771,799) Other Assets and Liabilities-Net (-1.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $114,812,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.9% and 4.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $122,463,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $8,300,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the International Value Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
